DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Drawings
The drawings were received on 01/20/2021.  These drawings are ACCEPTABLE.
Specification
The amendments to the specification were received on 01/20/2021.  These amendments are ACCEPTABLE.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with EVAN R. WITT on 01/28/2021.

EXAMINERS AMENDMENT
Amendments to the Claims:
Claim 3 has been amended to state: 
--The fan according to claim 1 wherein said rotating shaft is made of metal.--.
Claim 5 has been amended to state: 
--The fan according to claim 1 wherein said plural blades are integrally formed with said hub.--
Claim 6 has been amended to state: 
--The fan according to claim 1 wherein --

Claims 9-11 are cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
--APPLICANTS ARGUMENTS (Page 8 ¶1-¶4) WITH RESPECT TO THE CLAIMED “structure of the top wall” ARE PERSUSAIVE.--; and
--APPLICANTS ARGUMENTS (Page 8 ¶5-Page 10 ¶3) WITH RESPECT TO THE CLAIMED “structure of the rotating shaft, the top wall, the top surface of the hub, and the top surface of the fan frame” ARE PERSUSAIVE.--
Conclusion
Thus, for at least the above mentioned reasons the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        


/PATRICK HAMO/Primary Examiner, Art Unit 3746